1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5
6    Attorney for Defendant
     DAVID DONALD SAVAGE
7
8                                 IN THE UNITED STATES DISTRICT COURT
9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   Case No. 2:18-cr-139 WBS
12                   Plaintiff,                  STIPULATION AND ORDER TO CONTINUE
                                                 STATUS CONFERENCE
13           v.
14   DAVID DONALD SAVAGE,                         DATE:            November 19, 2018
                                                  TIME             9:00 a.m.
15                   Defendant.                   JUDGE:           Hon. William B. Shubb
16
17           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

18   Attorney through Quinn Hochhalter, Assistant United States Attorney, attorney for Plaintiff, and

19   Heather Williams, Federal Defender, through Assistant Federal Defender Hannah R. Labaree,

20   attorneys for David Donald Savage, that the status conference scheduled for November 19, 2018

21   be vacated and be continued to January 7, 2019 at 9:00 a.m.

22           Defense counsel requires additional time to review discovery with the defendant, to

23   continue defense investigation, as well as to continue negotiations with the government toward a

24   non-trial.

25           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be

26   excluded from this order’s date through and including January 7, 2019, pursuant to 18 U.S.C. §

27   3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4

28   based upon continuity of counsel and defense preparation.

      Stipulation and [Proposed] Order              -1-
      to Continue Status Conference
1    DATED: November 15, 2018            Respectfully submitted,
2
                                         HEATHER E. WILLIAMS
3                                        Federal Defender

4                                        /s/ Hannah R. Labaree
                                         HANNAH R. LABAREE
5
                                         Assistant Federal Defender
                                         Attorney for DAVID DONALD SAVAGE
6
7    DATED: November 15, 2018            MCGREGOR W. SCOTT
                                         United States Attorney
8
                                         /s/ Quinn Hochhalter
9                                        QUINN HOCHHALTER
                                         Assistant United States Attorney
10
                                         Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order     -2-
      to Continue Status Conference
1                                                  ORDER
2            The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds
4    that the failure to grant a continuance in this case would deny defense counsel reasonable time
5    necessary for effective preparation, taking into account the exercise of due diligence. The Court
6    finds that the ends of justice served by granting the continuance outweigh the best interests of the
7    public and defendant in a speedy trial.
8            The Court orders a status conference on January 7, 2019, at 9:00 a.m. The Court orders
9    the time from November 19, 2018 up to and including January 7, 2019, excluded from
10   computation of time within which the trial of this case must commence under the Speedy Trial
11   Act, pursuant to 18 U.S.C. §§3161(h)(7), and Local Code T4.
12   Dated: November 15, 2018
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order                -3-
      to Continue Status Conference
